DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23 appears to have an inadvertent period at the end of line 3 of the claim (which may have been intended to be a comma).  Appropriate correction is required.
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 16, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 6, 16, and 25, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claims 6, 16, and 25 recites the broad recitation 0.2-20nm, and the claim also recites 1-10nm which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Seong (US Patent Application Publication No. 2008/0258174) (“Seong”).
Regarding Claim 1, Seong teaches a light emitting diode comprising: an n-type structure (Figure 3, item 40), an UV transparent p-type structure (Figure 3, item 60), and an active-region (Figure 3, item 50) sandwiched between the n-type structure and the UV transparent p-type structure; an UV transparent p-contact layer (Figure 3, item 100 – see ¶0063-0064, note Mg is a p-type dopant for the GaN materials described) formed on the UV transparent p-type structure; and a p-ohmic contact (Figure 3, item 70) formed on the p-contact layer, wherein the p-ohmic contact comprises one or more layer of metal oxide (¶0052-0055).
Seong does not specifically teach the p-ohmic contact has a thickness in the range of 0.2-100 nm, however Seong does teach the layer has a thickness of 1 to 1000nm, clearly an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 2, Seong further teaches a metal in the metal oxide is selected from nickel (Ni), indium (In), tin (Sn), copper (Cu), aluminum (Al), gallium (Ga), chromium (Cr), molybdenum (Mo), strontium (Sr), scandium (Sc), Yttrium (Y), zinc (Zn), rhodium (Rh), iridium (Ir), cobalt (Co), osmium (Os), palladium (Pd), platinum (Pt), and ruthenium (Ru) (¶0054-0055).
Regarding Claim 3, Seong further teaches the metal oxide is a binary oxide selected from NiOx, InOx, SnOx, RhOx, MoOx, and IrOx; or is a ternary oxide of formula CuMO, where metal M is selected from Al, Ga, In, Cr, Sr, Sc, and Y; or is a spinel type oxide of formula ZnM2Ox, where metal M is selected from Rh, Ir, or Co; and when the p-ohmic contact comprises more than one layer of metal oxide, each layer of metal oxide is independently selected from the binary oxide, the ternary oxide, and the spinel type oxide (¶0054-0055).
Regarding Claim 4, Seong further teaches the p-ohmic contact comprises one layer of the metal oxide (¶0054-0055).
Regarding Claim 5, Seong does not specifically teach the p-ohmic contact comprises two layers of metal oxide, selected from a NiOx layer facing the UV transparent p-contact layer and a MoOy layer on the NiOx layer, a NiOx layer facing the UV transparent p-contact layer and a InOy layer on the NiOx layer, a NiOx layer facing the UV transparent p-contact layer and a RhOz layer on the NiOx layer, a RhOx layer facing the UV transparent p-contact layer and a MoOy layer on the RhOX layer, a MoOx layer facing the UV transparent p-contact layer and a RhOy layer on the MoOx layer, a InOx layer facing the UV transparent p-contact layer and a NiOy layer on the InOx layer, a InOx layer facing the UV transparent p-contact layer and a MoOy layer on the InOx layer, or a InOx layer facing the UV transparent p-contact layer and a RhOy layer on the InOx layer, wherein a thickness of the metal oxide layer facing the UV transparent p-contact layer in the two layers of metal oxide is 0.1% - 5% of a total thickness of the two layers of metal oxide.  However, Seong does teach NiO layers and RhO oxide layers being part of the layer (see ¶0050-0055) and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is considered an exemplary rationale for a finding of obviousness (see MPEP §2143) - "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  As Seong clearly defines options for including multiple of the individual oxides together and lists the specific oxides which can be combined, the Examiner notes it would have been obvious to a person having ordinary skill in the art at the time of effective filing to follow the clearly articulated teachings of Seong to arrive at the predictable solution of the stacked layers in a specific order.  Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness of the individual layers to control their conductivity and transparency, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 6 in so far as definite, Seong further teaches the p-ohmic contact is of a thickness in the range of 0.2-20 nm, or 1-10 nm. Seong does not specifically teach the p-ohmic contact has a thickness in the range of 0.2-20 nm or 1-10 nm, however Seong does teach the layer has a thickness of 1 to 1000nm, clearly an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 7, Seong further teaches an assistant p-contact layer formed on the UV transparent p-contact layer, wherein the assistant p-contact layer is made of p-type AlGaN (¶0063).  Seong does not specifically teach an Al-composition in the range of 0-40% and a thickness in the range of 0.2-2 nm, although Seong does teach the layer has a thickness of less than 50nm (¶0063).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the aluminum content to control the bandgap of the material, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 8, Seong further teaches a metal reflector layer (Figure 3, item 80) formed on the p-ohmic contact.  Seong does not specifically teach the metal reflector is capable of reflecting 25% - 95% UV light, however the Examiner notes Seong does teach metal layer made of the same materials of the claims (see ¶0059 of Seong and Claim 9 of the present application).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the reflectivity of the metal layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 9, Seong further teaches the metal reflector layer is made from a metal selected from Al, Pd, Pt, Os, Rh, Ir, In, Mo, and W (¶0059).  Seong does not specifically teach the metal layer has a thickness in the range of 10-200 nm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize thickness to control the reflectivity of the metal layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 10, Seong teaches a light emitting diode comprising: an n-type structure (Figure 3, item 40), a p-type structure (Figure 3, item 60), and an active-region (Figure 3, item 50) sandwiched between the n-type structure and the p-type structure; a p-contact layer (Figure 3, item 100 – see ¶0063-0064, note Mg is a p-type dopant for the GaN materials described) formed on the p-type structure; and a p-ohmic contact (Figure 3, item 70) on the p-contact layer.  The language "the p-ohmic contact is formed by sequentially depositing one or more layers of metal on the p-contact layer and oxidizing the one or more layers of metal" is directed towards the process of making a metal oxide.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "the p-ohmic contact is formed by sequentially depositing one or more layers of metal on the p-contact layer and oxidizing the one or more layers of metal" only requires a metal oxide, which does not distinguish the invention from Seong, who teaches the p-ohmic contact comprises one or more layer of metal oxide (¶0052-0055).
Regarding Claim 11, Seong further teaches the metal is selected from nickel (Ni), indium (In), tin (Sn), copper (Cu), aluminum (Al), gallium (Ga), chromium (Cr), molybdenum (Mo), strontium (Sr), scandium (Sc), Yttrium (Y), zinc (Zn), rhodium (Rh), iridium (Ir), cobalt (Co), osmium (Os), palladium (Pd), platinum (Pt), and ruthenium (Ru) (¶0054-0055).
Regarding Claim 12, the language "oxidizing the one or more layers of metal is conducted by annealing the one or more layers of metal in oxygen-containing ambient at a temperature in the range of 450-850 °C for a period of 1 - 20 minutes" is directed towards the process of making a metal oxide.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "oxidizing the one or more layers of metal is conducted by annealing the one or more layers of metal in oxygen-containing ambient at a temperature in the range of 450-850 °C for a period of 1 - 20 minutes" only requires a metal oxide, which does not distinguish the invention from Seong, who teaches the p-ohmic contact comprises one or more layer of metal oxide (¶0052-0055).
Regarding Claim 13, the language " the p-ohmic contact is formed by sequentially depositing two layers of metal on the p-contact layer and oxidizing the two layers of metal, the two layers of metal include a first layer formed on the p-contact layer and a second layer formed on the first layer and are selected from: a Ni layer on the p-contact layer and a Mo layer on the Ni layer, or an In layer on the Ni layer, or a Rh layer on the Ni layer; a Mo layer on the p-contact layer and a Ni layer on the Mo layer, or an In layer on the Mo layer, or a Rh layer on the Mo layer; an In layer on the p-contact layer and a Ni layer on the In layer, or a Mo layer on the In, or a Rh layer on the In layer; a Rh layer on the p-contact layer and a Mo layer on the Rh layer, or a Ni layer on the Rh, or a Pd layer on the Rh layer; wherein a thickness of the first layer is in the range of 0.2-2 nm, and a thickness of the second layer is in the range of 2-100 nm, optionally 5-20 nm" is directed towards the process of making a metal oxide.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "the p-ohmic contact is formed by sequentially depositing two layers of metal on the p-contact layer and oxidizing the two layers of metal, the two layers of metal include a first layer formed on the p-contact layer and a second layer formed on the first layer and are selected from: a Ni layer on the p-contact layer and a Mo layer on the Ni layer, or an In layer on the Ni layer, or a Rh layer on the Ni layer; a Mo layer on the p-contact layer and a Ni layer on the Mo layer, or an In layer on the Mo layer, or a Rh layer on the Mo layer; an In layer on the p-contact layer and a Ni layer on the In layer, or a Mo layer on the In, or a Rh layer on the In layer; a Rh layer on the p-contact layer and a Mo layer on the Rh layer, or a Ni layer on the Rh, or a Pd layer on the Rh layer; wherein a thickness of the first layer is in the range of 0.2-2 nm, and a thickness of the second layer is in the range of 2-100 nm, optionally 5-20 nm" only requires a metal oxide, which does not distinguish the invention from Seong, who teaches the p-ohmic contact comprises one or more layer of metal oxide (¶0052-0055).
Regarding Claim 14, the language "the p-ohmic contact is formed by sequentially depositing three layers of metal on the p-contact layer and oxidizing the three layers of metal, the three layers of metal include a first layer formed on the p-contact layer, a second layer formed on the first layer and a third layer formed on the second layer, and are selected from Ni, Rh, Mo, Pd, Ir, Os and Ru, respectively; wherein a thickness of the first layer, the second layer and the third layer are in the range of 0.2-2 nm, 1-20 nm, and 1-20 nm, respectively" is directed towards the process of making a metal oxide.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "the p-ohmic contact is formed by sequentially depositing three layers of metal on the p-contact layer and oxidizing the three layers of metal, the three layers of metal include a first layer formed on the p-contact layer, a second layer formed on the first layer and a third layer formed on the second layer, and are selected from Ni, Rh, Mo, Pd, Ir, Os and Ru, respectively; wherein a thickness of the first layer, the second layer and the third layer are in the range of 0.2-2 nm, 1-20 nm, and 1-20 nm, respectively" only requires a metal oxide, which does not distinguish the invention from Seong, who teaches the p-ohmic contact comprises one or more layer of metal oxide (¶0052-0055).
Regarding Claim 15, the language "during annealing the one or more layers of metal in oxygen-containing ambient, oxygen penetrates into the p-contact layer and the p-type structure" is directed towards the process of making a metal oxide.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "during annealing the one or more layers of metal in oxygen-containing ambient, oxygen penetrates into the p-contact layer and the p-type structure " only requires a metal oxide, which does not distinguish the invention from Seong, who teaches the p-ohmic contact comprises one or more layer of metal oxide (¶0052-0055).
Regarding Claim 16 in so far as definite, Seong further teaches the p-ohmic contact is of a thickness in the range of 0.2-20 nm, or 1-10 nm. Seong does not specifically teach the p-ohmic contact has a thickness in the range of 0.2-20 nm or 1-10 nm, however Seong does teach the layer has a thickness of 1 to 1000nm, clearly an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 17, Seong further teaches an assistant p-contact layer formed on the UV transparent p-contact layer, wherein the assistant p-contact layer is made of p-type AlGaN (¶0063).  Seong does not specifically teach an Al-composition in the range of 0-40% and a thickness in the range of 0.2-2 nm, although Seong does teach the layer has a thickness of less than 50nm (¶0063).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the aluminum content to control the bandgap of the material, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 18, Seong further teaches a metal reflector layer (Figure 3, item 80) formed on the p-ohmic contact.  Seong does not specifically teach the metal reflector is capable of reflecting 25% - 95% UV light, however the Examiner notes Seong does teach metal layer made of the same materials of the claims (see ¶0059 of Seong and Claim 9 of the present application).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the reflectivity of the metal layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 19, Seong further teaches the metal reflector layer is made from a metal selected from Al, Pd, Pt, Os, Rh, Ir, In, Mo, and W (¶0059).  Seong does not specifically teach the metal layer has a thickness in the range of 10-200 nm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize thickness to control the reflectivity of the metal layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 20, Seong teaches a light emitting diode comprising: an n-type structure (Figure 3, item 40), a p-type structure (Figure 3, item 60), and an active-region (Figure 3, item 50) sandwiched between the n-type structure and the p-type structure; a p-contact layer (Figure 3, item 100 – see ¶0063-0064, note Mg is a p-type dopant for the GaN materials described) formed on the p-type structure; and a p-ohmic contact (Figure 3, item 70) on the p-contact layer, wherein the p-ohmic contact comprises two or more types of metals diffused into each other with at least one type of metal diffusing through entire thickness of the p-ohmic contact and oxygen penetrates through the entire thickness of the p-ohmic contact (¶0054-0055 – note at least specific examples of InSnO).
Regarding Claim 21, Seong further teaches the metals are selected from nickel (Ni), indium (In). tin (Sn). copper (Cu), aluminum (Al), gallium (Ga), chromium (Cr), molybdenum (Mo). strontium (Sr), scandium (Sc), Yttrium (Y), zinc (Zn), rhodium (Rh), iridium (Ir), cobalt (Co). osmium (Os), palladium (Pd), platinum (Pt), and ruthenium (Ru) (¶0054).
 Regarding Claim 22, Seong further teaches the p-ohmic contact comprises two types of metals, the two types of metals include a first metal and a second metal and are selected from the following pairs: first metal Ni and second metal Mo. In, or Rh (¶0054): first metal Mo and second metal Ni, In, or Rh: first metal In and second metal Ni, Mo, or Rh.
Regarding Claim 23, Seong further teaches the p-ohmic contact comprises three types of metals, the three types of metals include a first metal, a second metal and a third metal, and are selected from Ni, Rh, Mo, Pd, Ir, Os, and Ru (¶0054).  Seong does not specifically teach a molar fraction of the first metal, the second metal and the third metal are in the range of 0.1% - 5%. 80%-90%, and 5%-19.9%, respectively.  However, absent a showing of criticality with respect to specific element concentrations (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of effective filing to adjust the concentrations through routine experimentation in order to achieve varying conductivities and transparency properties.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 24, Seong further teaches oxygen diffuses through an entire thickness of the p-ohmic contact and penetrates into the p-contact layer and the p-type structure (¶0055, note the entire layer is taught to be oxide material).
Regarding Claim 25 in so far as definite, Seong further teaches the p-ohmic contact is of a thickness in the range of 0.2-20 nm, or 1-10 nm. Seong does not specifically teach the p-ohmic contact has a thickness in the range of 0.2-20 nm or 1-10 nm, however Seong does teach the layer has a thickness of 1 to 1000nm, clearly an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 26, Seong further teaches an assistant p-contact layer formed on the UV transparent p-contact layer, wherein the assistant p-contact layer is made of p-type AlGaN (¶0063).  Seong does not specifically teach an Al-composition in the range of 0-40% and a thickness in the range of 0.2-2 nm, although Seong does teach the layer has a thickness of less than 50nm (¶0063).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the aluminum content to control the bandgap of the material, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 27, Seong further teaches a metal reflector layer (Figure 3, item 80) formed on the p-ohmic contact.  Seong does not specifically teach the metal reflector is capable of reflecting 25% - 95% UV light, however the Examiner notes Seong does teach metal layer made of the same materials of the claims (see ¶0059 of Seong and Claim 9 of the present application).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the reflectivity of the metal layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 28, Seong further teaches the metal reflector layer is made from a metal selected from Al, Pd, Pt, Os, Rh, Ir, In, Mo, and W (¶0059).  Seong does not specifically teach the metal layer has a thickness in the range of 10-200 nm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize thickness to control the reflectivity of the metal layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 29, Seong does not specifically teach the oxygen level in the p-ohmic contact is more than 1020 cm-3, optionally more than 1021 cm-3.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize oxygen concentration of the contact, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion









The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanaka (US Patent Application Publication No. 2012/0061642)
Hisao et al. (US Patent Application Publication No. 2018/0062043)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891